DETAILED ACTION
Claims 1-15 were subjected to restriction requirement mailed on 01/12/2022.
Applicants filed a response, and elected Group I, claims 1-9, and withdrew claims 10-15, with traverse on 03/09/2022.
Claims 1-15 are pending, and claims 10-15 are withdrawn after consideration.
Claims 1-9 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 03/09/2022 is acknowledged.  This is not found persuasive because the reason set forth below.

Applicants primarily argue:
“Traversal is based upon the fact that there is no undue burden to examine all of the claims in the application. In particular, the Examiner in the international PCT application examined all of the claims as evidenced by the International Search Report/Written Opinion dated July 23, 2020. Therefore, there should be no undue burden in examining all claims in the present application.”

Remarks, p. 2
The examiner respectively traverses as follows:
This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d). It is noted that undue search burden is not a 
Therefore, given that the Examiner has properly established that Groups I to IV lack unity as set forth in pages 3-6 of the Office Action mailed 01/12/2022, it is the Examiner's position that the restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.

Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/09/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/KR2020/000842, filed 01/17/2020) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (KR10-2019-0006167, filed 01/17/2019) under 35 U.S.C. 119 (a)-(d).

Specification
The disclosure is objected to because of the following informalities: 
Specification, page 2, line 11: it is suggested to amend “separate” to “separator”.



Claim Objections
Claims 5-7 are objected to because of the following informalities:  
Claim 5, line 2, recites a phrase “an average particle diameter (D50)”. It suggested to amend the phrase to “an average particle diameter, D50,”.
Each line 2 of claims 6-7, recites a phrase “pores”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “the pores”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al., US 20160056452 A1 (Tamura) (provided in IDS received on 12/30/2020) and further in view of Jinichi, JP H0896797 A (Jinichi) (provided in IDS received on 12/30/2020).
The examiner has provided a machine translation of Jinichi, JP H0896797 A in previous Restriction/Election requirement. The citation of the prior art in this Rejection requirement refers to the machine translation.

Regarding claims 1 and 3, Tamura discloses a negative electrode carbon material for a lithium secondary battery, including a graphite-based material wherein holes (i.e., pores) are formed in a graphene layer plane (reading upon a negative electrode active material for a secondary battery) (Tamura, [0012]);  as a graphite as a raw material to be used for the graphite-

Tamura further discloses in Fig. 2 that pore is formed on a surface of the graphite particle (Tamura, Fig. 2); the hole-opening size of the holes (i.e., diameter of pores) formed in the graphene layers is not especially limited as long as being able to passing through lithium ions and not greatly degrading characteristics of the graphite due to the hole formation, but is preferably of a nanometer to micrometer size. Here, the nanometer size means a few nanometers (including 1 nm) to a few tens of nanometers (less than 50 nm); and the micrometer size means a few micrometers (including 1 μm) to a few tens of micrometers (less than 50 μm). For example, from the viewpoint of making lithium ions sufficiently pass through the holes, the hole-opening size is preferably 10 nm or larger, more preferably 50 nm or larger, and still more preferably 100 nm or larger. Therefore, the ranges of pore diameter disclosed by Tamura encompass the range of the presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Tamura does not explicitly disclose “wherein a particle size distribution value of the natural graphite particles, Dmax/Dmin, is 1.6 to 2.1”.
With respect to the difference, Jinichi teaches a nonaqueous secondary battery using natural graphite heat-treated as a negative electrode material (Jinichi, Abstract). Jinichi specifically teaches, the particle size of natural graphite may be adjusted before or after this heat max/Dmin ≤ 3 (30/10 = 3)) (Jinichi, paragraphs 8-9).
As Jinichi expressively teaches, if the maximum particle size is too large, there is a thickness limit for the graphite negative electrode film, and if the minimum particle size is too small, the bulk density of the graphite negative electrode film decreases, which is not desirable for high capacity (Jinichi, paragraph 9).
Jinichi is analogous art as Jinichi is drawn to a nonaqueous secondary battery using natural graphite.
In light of the motivation of adjusting the particle size of natural graphite as taught by Jinichi, it therefore would be obvious for a person of ordinary skill in the art to adjust the particle size of the natural graphite of Tamura for the maximum particle size to be 30 μm or less, and the minimum particle size to be 10 μm or more (i.e., Dmax/Dmin ≤ 3), in order to meet the electrode thickness limit, to increase bulk density of the graphite, and achieve high capacity, and thereby arrive at a Dmax/Dmin that overlaps the range of the presently claimed. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 2, as applied to claim 1, Tamura further discloses the graphite-based material having such holes formed therein can be formed by subjecting a powdery graphite to an 

Furthermore, regarding the method of surface modification of the natural graphite particles by treating potassium hydroxide the surface of the natural graphite particles with potassium hydroxide, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Tamura meets the requirements of the claimed product, Tamura clearly meets the requirements of the present claim.
	
Regarding claim 4, as applied to claim 1, Tamura further discloses the graphite-based material according to the present exemplary embodiment can be used in a particulate form, from the viewpoint of the filling efficiency, the mixability, the formability and the like. The shape of the particle includes spherical ones (Tamura, [0040]).

Regarding claim 5, as applied to claim 1, Tamura further discloses the average particle diameter of the graphite-based material according to the present exemplary embodiment is preferably 1 μm or larger, more preferably 2 μm or larger, and still more preferably 5 μm or larger, from the viewpoint of suppressing side-reactions in the charge and discharge time to suppress the decrease of the charge and discharge efficiency, and preferably 40 μm or smaller, more preferably 35 μm or smaller, and still more preferably 30 μm or smaller, from the viewpoint of the input and output characteristic and the viewpoint of fabrication of an electrode (smoothness of an electrode surface, and the like). Therefore, the ranges of average particle diameter disclosed by Tamura encompass that of the presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Regarding claim 6, as applied to claim 1, Tamura further discloses such holes (i.e., pores) are formed preferably also in graphene layer planes present on the inner side than the surface-side graphene layer, more preferably at least in 3 layers from the surface layer to the inner sides, and still more preferably at least in 5 layers from the surface layer to the inner sides. Holes can be formed in more layers (for example, 10 layers) from the surface layer to the inner sides, and can also be formed in all graphene layers constituting a graphite-based material. Further holes can also be formed so as to penetrate through a plurality of graphene layers (reading upon wherein pores are formed inside the natural graphite particles) (Tamura, [0024]).

	
Regarding claims 8-9, as applied to claim 1, Tamura further discloses the graphite-based material can be coated with an amorphous carbon (Tamura, [0050]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura and Jinichi as applied to claim 6 above, and further in view of Katsuya, JP2003272625A (Katsuya).
The examiner has provided a machine translation of Katsuya, JP2003272625A. The citation of the prior art set forth below refers to the machine translation.
Regarding claim 7, as applied to claim 6, Tamura further discloses the hole-opening size of the holes (i.e., diameter of pores) formed in the graphene layers is not especially limited as long as being able to passing through lithium ions and not greatly degrading characteristics of the graphite due to the hole formation, but is preferably of a nanometer to micrometer size. Here, the nanometer size means a few nanometers (including 1 nm) to a few tens of nanometers (less than 50 nm); and the micrometer size means a few micrometers (including 1 μm) to a few tens of micrometers (less than 50 μm). From the viewpoint of making lithium ions sufficiently pass through the holes, the hole-opening size is preferably 10 nm or larger, more preferably 50 nm or larger, and still more preferably 100 nm or larger. Further from the viewpoint of not degrading the characteristics of the graphite, the hole-opening size is preferably 1 μm or smaller, more preferably 800 nm or smaller, and still more preferably 500 nm or smaller (Tamura, [0027]). 
Although there are no disclosures on the amounts of pores with diameter between 60 nm and 200 nm in Tamura in view of Jinichi as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of pores with diameter between 60 nm and 200 nm, including over the amounts presently claimed, in order to making lithium ions sufficiently pass through the holes and not degrading the characteristics of the graphite.

Tamura does not explicitly disclose wherein pores formed inside the natural graphite particles comprise include 3 vol% to 15 vol% having a diameter of 6 nm or less.
With respect to the difference, Katsuya teaches a nonaqueous electrolyte secondary battery, using a material capable of storing and discharging, and graphite as a negative electrode active material (Katsuya, Abstract). Katsuya specifically teaches ratio V2/V1 of pore size volume of the graphite is to be 2.2 to 3.0, wherein V1 is pore volume of pores with diameter of 4 nm to 10 nm, and V2 is pore volume of pores with diameter of 30 nm to 100 nm (i.e., pores formed inside the graphite has less than 25 vol% to 35 vol% having a pore diameter of 4 nm to 10 nm; 1/(1+3)=25 vol%; 1/(1+2.2)=35 vol%) (Katsuya, Abstract).

Katsuya is analogous art as Katsuya is drawn to graphite as negative electrode active material for secondary battery.
In light of the motivation of limiting the volume percentage of pores with small diameters (e.g, 4 nm to 10 nm) as taught by Katsuya, it therefore would be obvious to a person having ordinary skill in the art to limit the volume percentage of pores with small diameter in the natural graphite of Tamura in view of Jinichi, in order to provide a non-aqueous electrolyte secondary battery which has a small irreversible capacity and a high initial efficiency, and which is capable of high-speed charging and has excellent charging load characteristics.

Although there are no disclosures on the amounts of pore volume of pores having diameter of 6 nm or less in Tamura in view of Jinichi and Katsuya as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 

At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of pore volume of pores having diameter of 6 nm or less, including over the amounts presently claimed, in order to provide a non-aqueous electrolyte secondary battery which has a small irreversible capacity and a high initial efficiency, and which is capable of high-speed charging and has excellent charging load characteristics.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732